Exhibit 10.2

 

Separation & Release Agreement

 

In consideration for certain payments or benefits paid or granted to the
undersigned (the “Former Employee”) under Section 6(d) of the Employment
Agreement, Former Employee hereby executes and delivers this Release (this
“Release”) as of the date set forth on the signature page below.

 

WHEREAS, Former Employee and Diplomat Pharmacy, Inc., a Michigan Corporation
(the “Company”) are parties to that certain Employment Agreement, dated as of
October 25, 2016 (the “Employment Agreement”) pursuant to which Former Employee
is employed as President of the Company; and

 

WHEREAS, Former Employee’s employment as President of the Company terminated
effective as of August 7, 2017 (the “Separation Date”).

 

WHEREAS, the Company desires to continue to employ Former Employee, and Former
Employee desires to continue to be employed by Company to provide Transition
Services (defined below) during the Transition Period (defined below).

 

Now, therefore, for good and valuable consideration, the adequacy of which is
acknowledged, Former Employee and the Company hereby agree as follows:

 

I.                                        Effective immediately as of 5:00
p.m. (EST) on the Separation Date, Former Employee shall no longer serve as
President of the Company.  Effective immediately thereafter, Former Employee
shall continue to be employed by the Company as a President Emeritus for a
period of ninety (90) days commencing with the Separation Date and ending on
November 7, 2017 (the “Transition Period”). During the Transition Period:

 

A.            Former Employee shall devote his working time, attention,
energies, efforts and skills as is reasonably necessary to assist the Company
and its new President in the transitioning of the new President to his new role
as President of the Company (the “Transition Services”).  Former Employee shall
provide the Transition Services from the Company’s Boothwyn, Pennsylvania
office, Former Employee’s home office and/or such other locations as are
mutually agreed upon by Former Employee and the Company.  The Former Employee
shall be available during normal business hours to provide such Transition
Services and to assist, advise and counsel the new President as may be required.

 

B.            The Company shall continue to pay to Former Employee his annual
base salary that is in effect as of the date hereof, which shall be paid in
accordance with the Company’s normal payroll practices.

 

C.            Former Employee shall continue to receive such prerequisites and
fringe benefits and participate in all of the Company’s employee benefit
programs and plans currently in effect.  For purposes of all such programs and
plans, Former Employee’s date of termination of employment shall be November 7,
2017 which is the last day of the Transition Period (the “Termination Date”).

 

II.                                   Company shall pay Former Employee six
months of severance at his current rate of pay for a period of six months
commencing on the Termination Date through the Severance Period as set forth in
the Employment Agreement.  During the Severance Period Company shall continue

 

--------------------------------------------------------------------------------


 

health care coverage for Former Employee provided Former Employee makes a timely
election for continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).  Former Employee shall pay and Company
shall reimburse the required premium to continue this coverage.  To receive
reimbursement, Former Employee shall submit an invoice to: Diplomat
Pharmacy, Inc. Attn: Vice President of Human Resources, 4100 S. Saginaw, Flint,
MI 48507.

 

III.                              Former Employee understands that certain
payments or benefits paid or granted to Former Employee under Section 6(d) of
the Employment Agreement represent, in part, consideration for signing this
Release and are not salary, wages or benefits to which Former Employee was
already entitled.  Former Employee understands and agrees that he will not
receive certain of the payments and benefits specified in Section 6(d) of the
Employment Agreement unless Former Employee executes this Release and does not
revoke this Release within the time period permitted below or otherwise breach
this Release.  The Severance Payments specified in Section 6(d) of the
Employment Agreement will commence on the first payroll date following the
30-day anniversary of the Termination Date.  Former Employee also acknowledges
and represents that, with the exception of payments and benefits that he is
entitled to during the Transition Period as set forth in Paragraph I above, he
has received all payments and benefits that he is entitled to receive (as of the
date of this Release) by virtue of any employment by the Company.

 

IV.                               In consideration of and subject to the
performance by the Company and, together with any direct or indirect
subsidiaries of the Company (collectively, the “Company Group”), of its
obligations under this Agreement and under the Employment Agreement, Former
Employee releases and forever discharges, as of the date of this Release, the
Company Group and its affiliates and all present and former directors, managers,
officers, agents, representatives, employees, successors and assigns of the
Company Group and its affiliates and the Company Group’s direct or indirect
owners including without limitation, Diplomat Pharmacy, Inc., a Michigan
corporation and its affiliates, present and former directors, managers,
officers, agents, representatives, employees, successors and assigns 
(collectively, the “Released Parties”) to the extent provided below.  Except as
provided in paragraph 0 below and except for the obligations of Company under
this Agreement and except for the provisions of the Employment Agreement which
expressly survive the termination of Former Employee’s employment by the
Company, Former Employee knowingly and voluntarily (for himself, his heirs,
executors, administrators and assigns) releases and forever discharges the
Company Group and the other Released Parties from any and all claims, suits,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the date
this Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company Group or any of the Released Parties
which Former Employee, his spouse, or any of his heirs, executors,
administrators or assigns,  may have against the Company in connection with his
employment in, termination from, or ownership in the Company (including, but not
limited to, any allegation, claim or violation, arising under: Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”) (including the
Older Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended;
the Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; or their state or local counterparts; or
under any other employment-related federal, state or local civil or human rights
law, or under any other employment-related local, state, or federal law,
regulation or ordinance; or under any public policy, contract or tort, or under
common law; or arising under any employment-related policies, practices or
procedures of the

 

2

--------------------------------------------------------------------------------


 

Company or any other member of the Company Group; or any claim for wrongful
discharge, employment-related breach of contract, infliction of emotional
distress, defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”), other than any Claims with respect to
fraud, willful misconduct, or breaches of fiduciary duty.  Former Employee
specifically represents that he has not filed any claims, charges, complaints,
suits, or other actions against the Company or any other Released Party, with
any federal, state or local agency or court.  Former Employee further agrees
that should any claims, charges, complaints, suits or other actions be filed
hereafter on his behalf by any federal, state or local agency or by any other
person or entity, that he will immediately withdraw with prejudice, or cause to
be withdrawn with prejudice, and/or dismiss with prejudice, or cause to be
dismissed with prejudice, any such claims, charges, complaints, suits, or other
actions filed against the Company or any other Released Party.  Former Employee
agrees to opt-out of any class action filed against the Company or any other
Released Party.

 

V.                                    Former Employee represents that he has
made no assignment or transfer of any right, claim, demand, cause of action, or
other matter covered by paragraph 0 above.

 

VI.                               Former Employee agrees that this Release does
not waive or release any rights or claims that Former Employee may have under
the ADEA which arise after the date he executes this Release.  Former Employee
acknowledges and agrees that his separation from employment with the Company in
compliance with the terms of the Employment Agreement shall not serve as the
basis for any claim or action (including, without limitation, any claim under
the ADEA).

 

VII.                          Former Employee acknowledges that he has entered
into this Release freely and without coercion, that he has been advised by the
Company to consult with counsel of his choice, that Former Employee has had
adequate opportunity to so consult, and that Former Employee has been given all
time periods required by law to consider this Release, including but not limited
to the 21-day period required by the ADEA.  Former Employee understands that he
may execute this Release less than 21 days from its receipt from the Company,
but agrees that such execution will represent his knowing waiver of such 21-day
consideration period. Former Employee further acknowledges that within the 7-day
period following his execution of this Release (the “Revocation Period”), Former
Employee shall have the unilateral right to revoke this Release, and that the
Company’s obligations under this Release shall become effective only upon the
expiration of the Revocation Period without his revocation of this Release.  To
be effective, notice of Former Employee’s revocation of this Release must be
received by the Company on or before the last day of the Revocation Period.

 

VIII.                     In signing this Release, Former Employee acknowledges
and intends that it shall be effective as a bar to each and every one of the
Claims mentioned or implied above in this Release.  Former Employee expressly
consents that this Release shall be given full force and effect according to
each and all of its express terms and provisions, including those relating to
unknown and unsuspected Claims (notwithstanding any state statute that expressly
limits the effectiveness of a Release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims mentioned or
implied above in this Release.  Former Employee acknowledges and agrees that
this waiver is an essential and material term of this Release and that without
such waiver the Company would not have agreed to the terms of the Employment
Agreement or this Release.  Except for a claim alleging breach of this
agreement, Former Employee further agrees that in the event he should bring a
Claim seeking damages against the Company Group or any other Released Party, or
in the event Former Employee should seek to recover against the Company Group or
any other Released Party in any Claim brought by a governmental agency on

 

3

--------------------------------------------------------------------------------


 

his behalf, this Release shall serve as a complete defense to such Claims. 
Former Employee has informed the Company of any pending charge or complaint of
the type described in paragraph 0 as of the execution of this Release.

 

IX.                               Former Employee agrees that neither this
Release, nor the furnishing of the consideration for this Release, shall be
deemed or construed at any time to be an admission by any member of the Company
Group, any Released Party or Former Employee of any improper or unlawful
conduct.

 

X.                                    Former Employee agrees that he will
forfeit all amounts payable by the Company pursuant to the Employment Agreement
or this Release if he challenges the validity of this Release, except to any
challenge that the release does not comply with the Older Workers Benefit
Protection Act. Former Employee also agrees that if Former Employee violates
this Release by suing the Company Group or the other Released Parties for
Claims, he will pay all costs and expenses of defending against such Claims,
including reasonable attorneys’ fees, and return all payments received by Former
Employee pursuant to this General Release.

 

XI.                               The Company, on behalf of itself and its
affiliates, and also on behalf of the directors, officers, agents, successors
and assigns of the Company and its affiliates, hereby releases and forever
discharges Former Employee from and against any and all causes of actions,
liabilities, claims, suits, controversies, cross-claims, counterclaims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorney fees of any nature whatsoever in
law or in equity, both past and present and whether known or unknown, suspected,
or claimed against the Former Employee, relating to or arising in any way in
connection with Former Employee’s employment by the Company including without
limitation from any act or omission of Former Employee during the course of his
employment with the Company (“Former Employee Claims”), other than any of Former
Employee’s obligations under this Agreement and any Claims with respect to
fraud, willful misconduct, or breaches of fiduciary duty.  The Company is not
aware of nor does it have any knowledge of any Former Employee Claims that exist
or may exist against Former Employee.  Former Employee represents that he is
unaware of any material breach of Company policies by Former Employee.

 

XII.                          Former Employee agrees to reasonably cooperate
with the Company Group in a manner consistent with his role while last employed
at the company, at the Company Group’s expense in any internal or external
investigations, any administrative, regulatory, or judicial proceeding or any
dispute with a third party provided such request is provided to Former Employee
in writing.  Former Employee understands and agrees that his cooperation may
include, but not be limited to, making himself available to the Company Group
upon reasonable notice for interviews and factual investigations; appearing at
the Company Group’s request to give testimony without requiring service of a
subpoena or other legal process; volunteering to the Company Group pertinent
information; and turning over to the Company Group all relevant documents which
are or may come into Former Employee’s possession all at times and on schedules
that are reasonably consistent with Former Employee’s other permitted activities
and commitments, all at the Company’s expense.  Former Employee understands that
in the event the Company Group asks for his cooperation in accordance with this
provision, the Company will also reimburse him for reasonable travel expenses,
(including lodging and meals), upon Former Employee’s submission of receipts,
and will compensate him for reasonable lost wages.  In the event the Company
Group requests Former Employee’s cooperation in accordance with this provision,
Former Employee shall be entitled to retain separate counsel to represent his
interests in connection therewith.  In such event, the Company shall agree to
pay for all reasonable legal fees and expenses incurred to the legal
firm(s) retained by Former Employee.

 

4

--------------------------------------------------------------------------------


 

XIII.                     The Company agrees to defend and indemnify Former
Employee for any and all claims or causes of action brought against Former
Employee by a third party arising out of or in connection with his employment
with the Company, provided that Company is not obliged to indemnify Former
Employee in connection with any judgment entered against him based upon Former
Employee’s gross negligence, intentional misconduct, fraud, or criminal
misconduct.  Former Employee may select counsel to defend the claim or cause of
action, the cost of which shall be promptly paid for by the Company, and Former
Employee shall promptly notify the Company of any such claim or cause of action
or his knowledge of such claim or cause of action.

 

XIV.                      Former Employee acknowledges that the information,
observations and data obtained by Former Employee concerning the business and
affairs of the Company during the course of his employment with the Company were
the property of the Company.  Former Employee agrees to abide by his
post-employment obligations under the Employment Agreement, including but not
limited to Section 7 thereof.  The parties desire to clarify the provisions of
Section 7(b) of the Employment Agreement by adding the following sentence to the
end thereof.  “Notwithstanding the foregoing, the restrictive covenant set forth
above shall not prevent Former Employee from owning or being engaged by a health
plan, hospital, pharmacy benefit manager, benefit consultant, non-specialty
retail pharmacy, long-term care hospital or other noncompeting pharmacy or
pharmaceutical manufacturer so long as the Former Employee does not have any
direct involvement with such entity’s/business’s specialty pharmacy business,
programs or strategies.

 

XV.                           Former Employee also understands that,
notwithstanding anything in this Release to the contrary, nothing in this
Release shall be construed to prohibit Former Employee from (y) filing a charge
or complaint with the Equal Employment Opportunity Commission or any other
federal, state or local administrative or regulatory agency, or
(z) participating in any investigation or proceedings conducted by the Equal
Employment Opportunity Commission or any other federal, state or local
administrative or regulatory agency; however, former Employee expressly waives
the right to any individual relief of any kind in the event that the Equal
Employment Opportunity Commission or any other federal, state or local
administrative or regulatory agency pursues any claim on Former Employee’s
behalf.  Notwithstanding the foregoing, Former Employee further understands that
this Release does not prevent Former Employee from obtaining a whistleblower
award from the Securities and Exchange Commission.

 

XVI.                      Capitalized terms not otherwise defined herein have
the meaning set forth in the Employment Agreement.

 

XVII.                 Former Employee represents and warrants that he shall
refrain from any action that materially harms the reputation or goodwill of the
Company, including its subsidiaries or affiliates and any of its officers,
directors, employees, agents or shareholders, including, but not limited to,
making derogatory comments to the Company’s employees, lenders, suppliers,
customers, and others in the trade about the character and ability of the
Company’s directors, officers, executives, employees, representatives and
agents, and the manner in which the Company conducts its business.  The Company
represents and agrees that persons then serving as an officer or director of the
Company shall refrain from any action that materially harms the reputation or
goodwill of Former Employee, including but not limited to making derogatory
comments to the Company’s employees, lenders, shareholders, suppliers,
customers, and others in the Company’s trade about the character and ability of
Former Employee or regarding the manner in which Former Employee carried out his
duties or otherwise performed on behalf of the Company.  This sub-section shall
not be construed to prohibit or to limit any statements made by Former Employee
to the EEOC or any other state or federal agency in the course of participating
in any agency

 

5

--------------------------------------------------------------------------------


 

proceeding.   Each party understands and acknowledges that failure to comply
with this Paragraph will be deemed a material breach of this Agreement, and
shall entitle the non-breaching party to all remedies provided in law or equity.

 

Notwithstanding anything in this Release to the contrary, this Release shall not
relinquish, diminish, or in any way affect any rights or claims arising out of
any breach by the Company Group or by any Released Party of the Employment
Agreement or the Release after the date of this Release.  Whenever possible,
each provision of this Release shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Release
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this Release shall be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.

 

BY SIGNING THIS RELEASE, FORMER EMPLOYEE REPRESENTS AND AGREES THAT:

 

I.                                        FORMER EMPLOYEE HAS READ IT CAREFULLY;

 

II.                                   FORMER EMPLOYEE UNDERSTANDS ALL OF ITS
TERMS AND KNOWS THAT HE IS GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED
TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED,
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF
1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED;

 

III.                              FORMER EMPLOYEE VOLUNTARILY CONSENTS TO
EVERYTHING IN THIS RELEASE;

 

IV.                               FORMER EMPLOYEE HAS BEEN ADVISED TO CONSULT
WITH AN ATTORNEY BEFORE EXECUTING IT AND FORMER EMPLOYEE HAS DONE SO OR, AFTER
CAREFUL READING AND CONSIDERATION, FORMER EMPLOYEE HAS CHOSEN NOT TO DO SO OF
HIS OWN VOLITION;

 

V.                                    FORMER EMPLOYEE HAS SIGNED THIS RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
FORMER EMPLOYEE WITH RESPECT TO IT; AND

 

VI.                               FORMER EMPLOYEE AGREES THAT THE PROVISIONS OF
THIS RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY FORMER EMPLOYEE.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

6

--------------------------------------------------------------------------------


 

 

DIPLOMAT PHARMACY, INC.

 

 

 

 

 

By:

/s/ Philip R. Hagerman

 

 

 

Print Name:

Philip R. Hagerman

 

 

 

Title:

CEO

 

 

 

Date:

August 7, 2017

 

 

 

 

 

Paul Urick

 

 

 

 

 

/s/ Paul Urick

 

 

 

Date:

August 7, 2017

 

7

--------------------------------------------------------------------------------


 

Signature to Update Release Provision:

(To be signed following the Termination Date)

 

Capitalized terms used below have the meaning set forth in the Release.

 

In consideration of the above and the promises set forth in this Release, I (the
Former Employee) fully and forever release, acquit and discharge the Released
Parties from any liability relating to any Claims that may have arisen between
the signature date referenced above and the signature date referenced below and
hereby agree to and make the representations, warranties, covenants and
agreements to the Company set forth in the Release as of the Termination Date,
as applicable.

 

I understand I have 21 days to consider this additional release provision, am
advised to consult with an attorney of my choice regarding this additional
release provision, and may use as much of this review period as I wish prior to
signing.  I understand I may expressly and voluntarily waive any part or all of
the review period by signing and returning this additional release provision
prior to the expiration of the review period, and that I may revoke my
acceptance of this additional release provision for 7 days after signing below,
as set forth in Paragraph VII. above.

 

 

 

 

Paul Urick

 

 

Date:

 

 

 

8

--------------------------------------------------------------------------------